internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-127310-00 date date distributing sub sub sub sub controlled controlled sub controlled sub controlled sub merger sub business a business b date m n o p state r this letter responds to your date in which rulings were requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated march march april may may may and date the information submitted for consideration is summarized below distributing is an accrual basis state r corporation and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing is indirectly engaged through its direct and indirect subsidiaries in business a distributing wholly owns sub sub and sub sub wholly owns sub sub sub and sub are engaged directly in business a as of date distributing had outstanding m shares of a single class of voting common_stock the distributing common_stock which is widely held and publicly traded on a national exchange attached to each share of distributing common_stock are purchase rights entitling the holder thereof to a right to purchase distributing stock at less than market_value under certain circumstances as a means of responding to unsolicited offers to acquire distributing the distributing rights controlled is an accrual basis state r corporation controlled is indirectly engaged through its direct subsidiaries in business b controlled wholly owns controlled sub controlled sub and controlled sub each of which is directly directly engaged in business b as of date controlled had outstanding n shares of a single class of voting common_stock controlled common_stock distributing owns o shares of controlled common_stock representing p an amount less than of the vote and value of controlled the historic shares the remaining controlled stock is publicly held attached to each share of controlled common_stock is a purchase right the controlled rights similar to the distributing rights financial information has been received which indicates that distributing's business a and controlled's business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years business a and business b are substantially different businesses and their present relationship creates managerial systemic and other problems that can be resolved only through a separation of those two businesses thus the management of distributing has decided to separate business a and business b to accomplish this separation distributing proposes the following series of transactions i the historic shares will be converted into a new class of shares of controlled common_stock the class b controlled common_stock as follows a distributing will form a new state r corporation the merger sub b distributing will transfer the historic shares to merger sub in exchange for all of the merger sub stock and c merger sub will merge with and into controlled in exchange for the issuance of class b controlled common_stock to distributing on a share-for-share basis altogether the recapitalization the controlled common_stock other than the historic shares will remain issued and outstanding following the recapitalization the class b controlled common_stock will have the right to elect at least of controlled’s board_of directors and will represent o of the fair_market_value of controlled ii distributing will distribute the class b controlled common_stock pro_rata to the distributing shareholders the distribution in lieu of distributing fractional shares of class b controlled common_stock the distribution agent will aggregate all such share interests sell the aggregated shares and remit the proceeds to the distributing shareholders entitled to fractional shares the taxpayer has made the following representations with respect to the transactions described in subparagraph i above a the fair_market_value of the controlled stock held by each controlled shareholder immediately following the recapitalization will approximately equal the fair_market_value of the controlled stock held by such shareholder immediately before the recapitalization b controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 c the management of controlled has no plan or intention to and for a period of five years beginning on the date of the distribution will not propose or support any plan or recapitalization or amendment to controlled's organic documents or other action providing for i the conversion of shares of any class of controlled stock into a different class of controlled stock ii any change in the absolute or relative voting rights of any class of controlled stock from the rights existing at the time of the distribution iii any change in the manner of election or duties and responsibilities of the controlled board_of directors from those existing at the time of the distribution or iv any_action having an effect similar to i ii or iii d the recapitalization is a single isolated transaction and is not part of a plan to periodically increase the proportionate interest of any shareholder in the assets or earnings_and_profits of controlled the taxpayer has made the following representations with respect to the transactions described in subparagraph ii above f no part of the consideration to be distributed by distributing will be received by a distributing shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing g the indebtedness owed by controlled to distributing after the distribution if any will not constitute stock_or_securities h the five years of financial information submitted on behalf of the active businesses of distributing and controlled represents the present operations of each business and with regard thereto there have been no substantial changes since the date of the last financial statements submitted i immediately after the distribution the gross assets of business a directly conducted by sub sub and sub and the gross assets of business b directly conducted by controlled sub controlled sub and controlled sub will each have a fair_market_value of at least of the total fair_market_value of each corporation’s respective gross assets j immediately after the distribution at least of the fair_market_value of the gross assets of distributing sub and controlled will each consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 k following the distribution distributing and controlled through their wholly owned subsidiaries will each continue the active_conduct of its business independently and with its separate employees l the distribution is being carried out for the corporate business_purpose of alleviating certain fit and focus problems that currently threaten the optimal development of business a and business b the distribution is motivated in whole or substantial part by this corporate business_purpose m there is no plan or intention by any shareholder who own sec_5 or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution n there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 o there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business p distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the distribution q no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution except for any indebtedness incurred pursuant to any indemnification payments under a tax_sharing_agreement r immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations s payments made in connection with all continuing transactions between distributing and controlled if any will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length t the distributing rights and the controlled rights are each of the type described in revrul_90_11 1990_1_cb_10 u cash distributed in lieu of fractional shares will be provided through a sale by a distribution agent of aggregated fractional shares of class b controlled common_stock the sale of fractional shares i is merely a method of rounding off fractional share interests ii is undertaken solely for the purpose of avoiding the expense and inconvenience of issuing and transferring fractional shares and iii does not represent separately bargained for consideration the method used for handling fractional share interests is intended to limit the amount of cash received by any one shareholder to less than the value of one full share of class b controlled common_stock v the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and the representations set forth above we rule as follows the recapitalization will be treated as an exchange by distributing of its shares of controlled common_stock for shares of class b controlled common_stock and will qualify as a reorganization defined in sec_368 controlled will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by controlled on the issuance of shares of class b controlled common_stock in the recapitalization sec_1032 no gain_or_loss will be recognized by distributing upon the exchange of its shares of controlled common_stock for shares of class b controlled common_stock sec_354 the basis of the shares of class b controlled common_stock received by distributing will equal the basis of its shares of controlled common_stock surrendered in exchange therefor sec_358 the holding_period of the shares of class b controlled common_stock received by distributing will include the period during which distributing held its shares of controlled common_stock surrendered in exchange therefor sec_1223 no gain_or_loss will be recognized by distributing on the distribution of the class b controlled common_stock to the distributing shareholders sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders on their receipt of the class b controlled common_stock sec_355 the aggregate basis of the distributing common_stock and the class b controlled common_stock held by each distributing shareholder will equal the aggregate basis of such shareholder's distributing common_stock immediately before the distribution allocated between the distributing common_stock and the class b controlled common_stock in proportion to the fair market values of each in accordance with sec_1_358-2 sec_358 and b the holding_period of the class b controlled common_stock received by each distributing shareholder will include the holding_period of the distributing common_stock on which the distribution is made provided that such distributing common_stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper adjustment of the earnings_and_profits of distributing and controlled will be made in accordance with sec_1_312-10 if a distributing shareholder receives cash as the result of an independent distribution agent's sale of a fractional share of class b controlled common_stock gain_or_loss will be recognized by the shareholder measured by the difference between the basis of the fractional share interest and the amount of cash received if the fractional share interest is a capital_asset in the hands of the shareholder the gain_or_loss will be capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process pursuant to the power_of_attorney on file in this office a copy is being sent to the taxpayer sincerely associate chief_counsel corporate by michael j wilder senior technician reviewer branch
